Exhibit 10.1

FIRST AMENDMENT TO THE

AMENDED & RESTATED EMPLOYMENT AGREEMENT OF JANUARY 2012

This First Amendment to the Employment Agreement among Pacific Continental Bank,
Pacific Continental Corporation and Roger S. Busse, as amended and restated as
of January 31, 2012 (the “Agreement”) is made and entered into this 19th day of
July, 2016.

In consideration of the mutual covenants and promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree to amend the Agreement as follows,
effective as of the date hereof:

1. The first sentence of Section 9(b) of the Agreement is hereby amended to read
as follows:

“If, during the Term, the Bank or Corporation terminates Executive’s employment
without Cause, or Executive terminates his employment for Good Reason (defined
below), the Bank will pay Executive:

(1) the base salary he would have been entitled to if his employment had not
terminated for a period of twelve months, and

(2) the greater of (a) $102,000 and (b) the amount of Executive’s most recent
annual cash incentive compensation payout pursuant to Section 6, in either case
payable on the 90th day following termination of employment, and

(3) if Executive timely elects to continue Executive’s medical, dental and
vision benefits under COBRA (including, if applicable, continuation of coverage
for Executive’s spouse and dependents), then the entire amount of the monthly
premium under COBRA under the Bank’s group plans for active employees and their
dependents, if applicable, as along as Executive (or his spouse and dependents,
if applicable) remains eligible for COBRA, but not beyond twelve months
following termination of employment,

(collectively, the “Termination Payments”), provided that Executive shall be
entitled to the payment and benefits described above if and only if, within
ninety (90) days after such termination of employment, Executive has executed
and delivered to the Bank and Corporation the General Release substantially in
form and substance as set forth in Exhibit A attached hereto and the General
Release has become effective, and only so long as Executive has not breached the
provisions of the General Release or breached the provisions of Sections 11 or
12 below, and any statutory or other rights that Executive may have to revoke
the General Release has expired prior to the end of the 90-day period.”

2. Except as expressly modified herein, the Agreement shall remain in full force
and effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to the Agreement in counterparts on the date first above written.

EXECUTIVE:

 

/s/ Roger S. Busse Roger S. Busse

PACIFIC CONTINENTAL BANK:

 

/s/ Robert A. Ballin

By: Robert A. Ballin

Chairman of the Board

PACIFIC CONTINENTAL CORPORATION:

 

/s/ Robert A. Ballin

By: Robert A. Ballin

Chairman of the Board